DETAILED ACTION
This Office Action is responsive to the amendment filed on 1/27/2021.
The objections and rejections not addressed below are deemed withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-12, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites the use of a combination of a compound of formula 1 and a compound of formula 2 as emulsifiers, wherein the ratio of these two compounds falls within the range of 80:20 to 99:1; however, the claim does not recite the basis for determining this ratio (i.e., is it based on mass, moles, etc.).
Assume, for example, a composition wherein the emulsifier comprises a combination of 80 g (i.e., 0.51 moles) of the compound CH3O(C2H4O)P(O)(OH)2 (molecular weight 156.1 g/mol),corresponding to claimed formula I when R1 is a C1 alkyl group, n1 and m are both 1, and M is hydrogen; and 20 g (i.e., 0.26 moles) of the compound CH3(OC2H4)OH (molecular weight 76.1 g/mol), corresponding to claimed formula II when R2 is a C1 alkyl group and n2 is 1. Note that ratio by mass for such a combination falls within the recited range, but the ratio by moles does not. As such, it is unclear whether such a combination would fall within the scope of the claimed invention. An ordinary artisan therefore would not know the metes and bounds of the claims. This limitation is inherited by dependent claims 2-5 and 6-12.
Regarding claims 14, 15: The instant claims each recite a ratio for comparing the relative proportions of two compounds to each other without specifying the type of ratio (i.e.in each of these claims is indefinite per the same rationale as outlined in the previous paragraph with respect to claim 1, as it is unclear 

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  The rejections have been withdrawn in view of the amendment to the independent claim. 

Allowable Subject Matter
Claims 1-5, 7-12, 14, and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Kim et al, KR20150142493, which discloses the production of acrylic core/shell polymers via emulsion polymerization, which is performed in the presence of a phosphoric acid-based emulsifier having the structure shown below, wherein R is a C10 to C14 alkyl group (for claim 2), n is an integer from 4 to 8 (for claim 4). Note that this structure corresponds to the claimed formula 1 (for claim 1) wherein M is sodium (for claim 3).

    PNG
    media_image1.png
    60
    281
    media_image1.png
    Greyscale

The prior art does not teach nor does it fairly suggest a process of forming a graft copolymer via the recited polymerization steps, wherein one or more of the polymerization steps is performed using an emulsifier comprising a combination of compounds of the recited Formulae I and II, wherein the ratio of the compound of Formula I to the compound of Formula II is in the range of 80:20 to 99:1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452.  The examiner can normally be reached on Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/JEFFREY S LENIHAN/Examiner, Art Unit 1765      

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765